Citation Nr: 1445804	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-05 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUES

1.  Entitlement to service connection for frostbite residuals of the left foot, to include peripheral neuropathy.

2.  Entitlement to service connection for frostbite residuals of the right foot, to include peripheral neuropathy.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO.

In his March 2011 Substantive Appeal, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge at the RO. 

In June 2014, the Veteran withdrew his request for a hearing and has not requested to testify at another hearing since that time.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. § 20.704.

The Board has considered documentation included in Virtual VA and VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds the matter must be remanded for a further medical opinion prior to appellate adjudication.

The Veteran in this case contends that, while serving in combat in Korea over the winter months of 1952-1953, he was exposed to extreme temperatures and suffered from residual symptoms ever since.  He reports that he did not have the luxury of seeking medical treatment for cold weather exposure during combat and just wrapped his feet in blankets or plastic and immersed them in water to alleviate symptoms.

This Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center.  See April 2006 Formal Finding.

His DD Form 214 indicates he received the Combat Infantryman Badge.  Combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The Veteran's DD Form 214 also establishes his presence in Korea as he was awarded the Korean Service Medal.  He submitted photographs from January 1953 in Korea, showing him and other service members warming their feet by a fire in snowy conditions.  

The Board concedes the in-service exposure to cold weather in this case.  While two VA examinations have been conducted, the Board finds that a further medical opinion is needed to adjudicate the claim.

A January 2010 VA medical opinion was founded on an inaccurate factual premise as the examiner concluded, "he ha[d] no history of exposure to severe cold weather such as the Chosen River reservoir exposure during the Korean war."  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

A second VA examination was conducted in December 2012.  However, this report was rendered without review of the claims file.  

Further, in rendering the negative opinion, the examiner did not address the Veteran's lay allegations of frostbite residuals that existed prior to his 1980 diagnosis of diabetes mellitus.

Accordingly, the matter is REMANDED to the AOJ for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of any claimed cold weather injury residuals of the feet, to include peripheral neuropathy. 

The examiner is to be provided access to the claims folder and electronic files in connection with the evaluation.  

Any and all indicated studies deemed necessary by the examiner should be accomplished.    

After reviewing the entire record and examining the Veteran, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from residual disability of either foot, including peripheral neuropathy, due to a cold weather injury or frostbite experienced while he was on active duty.  

In this regard, the Board notes that the Veteran's service treatment records are absent, but the Veteran's account of cold weather exposure during service is conceded.
	
The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, to include symptomatology present prior to his diagnosis of diabetes.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.    

2.  The Veteran is to be notified that it is his responsibility to report for his VA examination and to cooperate in the development of the claim. 

The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



